Case 4:21-mj-00110-N/A-EJM Document5 Filed 02/18/21 Page 1 of 4

UNITED STATES DISTRICT COURT
ARIZONA — TUCSON

 

 

 

 

 

 

 

February 17, 2021

USA v. Felicia Konold Case Number: 21-00110MJ-001-TUC-EJM

ORDER SETTING CONDITIONS OF RELEASE 7 FILED LODGED

: ____ RECEIVED COPY
Defendant is ORDERED released on PERSONAL RECOGNIZANCE (O/R).
FEB 18 2021
NEXT APPEARANCE: as directed by the Court.
Rao
BY. DEPUTY

 

 

DEFENDANT IS SUBJECT TO THE FOLLOWING CONDITIONS:

1. The defendant promises to appear at all proceedings as required and to surrender for service of
any sentence imposed.

2. The defendant shall not commit any federal, state, tribal or local crime.

3. The defendant shall cooperate in the collection of a DNA sample if the collection is authorized
by 42 U.S.C. § 14135a.

4. The defendant shall IMMEDIATELY advise his/her attorney and Pretrial Services, in writing,
PRIOR to any change in residence address, mailing address or telephone number.

5.. The defendant shall report as directed to the US. PRETRIAL SERVICES 1-800-758-7505 or
520-205-4350; 405 W. Congress St., Suite 2600, Tucson, AZ 85701.

6. The defendant shall abide by the following restrictions on his or her personal associations, place
of abode or travel: THE DEFENDANT SHALL NOT TRAVEL OUT OF THE STATE OF
ARIZONA, UNLESS PRIOR COURT PERMISSION IS GRANTED TO TRAVEL
ELSEWHERE.

The defendant may travel directly to the prosecuting district, and through all states and counties
in between the District of Arizona and the prosecuting district, for Court purposes and lawyer
conferences express PRIOR Court or Pretrial Services permission is granted to do so.

7. The defendant shall avoid all direct or indirect contact with persons who are considered alleged
victim(s) and potential witness(es) and co-defendants: Cory Konold

8. The defendant shall not possess or attempt to acquire any firearm, destructive device, or other
dangerous weapon or ammunition.

9. The defendant shall maintain or actively seek employment (or combination work/school) and
provide proof of such to Pretrial Services.

CC: Pretrial Services, USM

 
Case 4:21-mj-00110-N/A-EJM Document5 Filed 02/18/21 Page 2 of 4

Case Number: 21-00110MJ-001-TUC-EJM February 17, 2021
USA v. Felicia Konold Page 2 of 4

 

.10. The defendant shall consume no alcohol. The defendant shall participate in alcohol treatment

11.

and submit to alcohol testing, and make copayment toward the cost of such services, as directed
by Pretrial Services. The defendant shall not obstruct or attempt to obstruct or tamper, in any
fashion, with the efficiency and accuracy of any substance use testing or monitoring.

The defendant shall not use or possess a narcotic drug or other controlled substance (as defined
by 21 U.S.C. § 802) unless prescribed for the defendant by a licensed medical practitioner; this
provision does not permit the use or possession of medicinal marijuana even with a physician's
written certification. The defendant shall not possess, ingest, or otherwise use a synthetic
cannabinoid or synthetic narcotic. The defendant shall participate in drug treatment and submit
to drug testing and make copayment toward the cost of such services, as directed by Pretrial
Services. The defendant shall not obstruct or attempt to obstruct or tamper, in any fashion, with
the efficiency and accuracy of any substance use testing or monitoring.

¢ 12.The defendant shall participate in a mental health treatment program and comply with all the

treatment requirements including taking all medication prescribed by the mental health care
provider and make copayment toward the cost of services as directed by Pretrial Services.

613. The defendant shall resolve all pending lower court matters and provide proof of such to Pretrial

Services.

14. The defendant shall participate in the following location monitoring program component and

shall abide by all program requirements. The defendant shall pay all or part of the cost of the
participation in the location monitoring program as directed by the Court or Pretrial Services.

Home Detention: The defendant is restricted to his/her residence at all times except for;
employment, education, religious services, medical, substance abuse or mental health treatment,
attorney visits, court appearances, court-ordered obligations, or other activities as pre-approved
by Pretrial Services.

15. The defendant shall submit to the location monitoring technology indicated below and shall

abide by all technological requirements and instructions provided by Pretrial Services.

l. Location monitoring technology at the officer’s discretion

C] Radio Frequency (RF) Monitoring

CL) Active GPS Monitoring
L] Voice Recognition

16. The defendant shall reside at a residence approved by Pretrial Services and not relocate without

prior permission.
Case 4:21-mj-00110-N/A-EJM Document5 Filed 02/18/21 Page 3 of 4

Case Number: 21-00110MJ-001-TUC-EJM a February 17, 2021
USA v. Felicia Konold Page 3 of 4

 

 

ADVICE OF PENALTIES AND SANCTIONS

Violating any of the foregoing conditions of release may result in the immediate issuance of a
warrant for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and
a prosecution for contempt of court and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison
term of not more than ten years and for a federal misdemeanor offense the punishment is an additional
prison term of not more than one year. This sentence will be consecutive (i.e., in addition) to any other
sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a
criminal investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate
against a witness, victim, or informant; or intimidate or attempt to intimidate a witness, victim, juror,
informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender
to serve a sentence, you may be prosecuted for failing to appear or surrender and additional punishment
may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen
years or more — you will be fined not more than $250,000 or imprisoned for not more than 10
years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen °

years — you will be fined not more than $250,000 or imprisoned for not more than five years, or

both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than

two years, or both;

(4) a misdemeanor — you will be fined not more than $100, 000 or imprisoned not more than-one

year, or both:

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any
other sentence you receive. In addition, a failure to appear or surrender may result in the forfeiture of
any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I

promise. to obey all conditions of release, to appear as directed, and surrender to serve any sentence
imposed. I am aware of the penalties and sanctions set forth above.

 

ADDRESS AND PHONE NUMBER OF DEFENDANT

DATE ae RE
8/17) a) [2 R Veuaa Kon ad — Ref Pretrial Services Report - not public record

 

 

This order authorizes the U.S. Marshal to release the defendant from custody on 2/18/2021 Bag
and Baggage from the Evo DeConcini U.S. District Courthouse in Tucson, Arizona.
Case 4:21-mj-00110-N/A-EJM Document5 Filed 02/18/21 Page 4 of 4

 

 

Case Number: 21-00110MJ-001-TUC-EJM . February 17, 2021
USA v. Felicia Konold Page 4 of 4
Bond set by: Eric J. Markovich - Defendant released by: Judge Markovich

 

 

Signed before me on this date: 2/17/2021

By U.S. Magistrate Judge: Eee

Witnessed and acknowledged before:

DATE _SIGNATURE OF WITNESS
ne

RAT-2Q\ A —>

——

 

 

 

 

a a
eee
